DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-11 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Markush language of claim 7 is improper. The phrase “selected from  ….” Should be followed by “A, B, C and D” or followed by “A, B, C or D” and should not followed by “A, B and C and/or D”. See MPEP 2173.05(h)(I).  Correction is required.
The examiner suggests the amendment of claim 7 by replacing “and” and “and/or” by “,”.
Claim 8 indefinites because the claim recites (C) to be part of the first component (K1) and also the claim recites (C) to be part of the second component (K2) comprises water. It is unclear if (C) part of the first component (K1) (comprising at least one oxidizing agent) or (C)  part of the second component (K2) comprising water?. Clarification and/or correction are/is required. 

Claim 10 recites the limitation “ the second component (K2) comprises (C) hydrogen peroxide dissolved in the water, and a third component (K3) (B) comprises the glucoheptonic acid…..”. There is insufficient antecedent basis for this limitation in the claim because claim 8, does not recite (C) hydrogen peroxide dissolved in the water in component (K1) or (K2). Correction is required.
Claim 11 recites the limitation “ the third component (K3) (B) comprises the glucoheptonic acid…..”. There is insufficient antecedent basis for this limitation in the claim because claim 8, recites “ the second component (K2) (B) the kit-of parts comprises glucohetonic acid ….”. Correction is required.
Claims 13 and 18 are indefinite because the claims dependent on more than one previous claim. Correction is required.
Claims 14-17 are dependent upon the rejected based claim. Therefore, claims 14-17 are rejected as well.  
Claim Rejections - 35 USC § 103
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2004/0170670 A1).
Smith et al. (US’ 670 A1) teaches an oxidation hair composition comprising 4,5-diamino-1-(2-hydroxyethyl)pyrazole as an oxidation dye that represents the claimed formula (I) as claimed in claims 1(A) and 3 (see page 11, paragraph, 0153), glucoheptonic acid and its physiologically tolerated salts in the amount of 0.1-5% as claimed in claims 1(B), 5-6 and 19 (see page 7, paragraphs, 0109 and 0111) and oxidizing agents include hydrogen peroxide and persulfates as claimed in claims 1 (C) and 7 (see page 12, paragraph, 0174).  
The teaching of the prior art of record (US’ 670 A1) differs from the instant claims by not exemplified a dyeing composition comprising diamino pyrazole as an oxidation dye in a combination of oxidizing agents together with the glucoheptonic acid as claimed.
 However, it would have been obvious to one having ordinary skill in the art before the effective filing date to the claimed invention to formulate the hair dyeing composition as claimed to arrive at the claimed invention based of the teaching of Smith et al. (US’ 670 A1) that refers to oxidative hair dyeing composition that usually comprises oxidation dye intermediates and oxidizing agents with a combination with alpha-hydroxycarboxylic acids, and, thus, the person 
4	Claims 4, 8-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2004/0170670 A1) in view of Geibel et al. (US 8,784,505 B2).
	The disclosure of Smith et al. (US’ 670 A1) as described above, does not teach or disclose oxidative hair dyeing composition comprising 4,5 diamino pyrazole of the claimed formula (1), in which R1 represents an n-hexyl group and R2 represents hydrogen atom as claimed in claim 4. The prior art of Smith et al. (US’ 670 A1) also does not teach the kits as claimed.
	Geibel et al. (US’ 505 B2) in analogous art of hair dyeing formulation, teaches a hair dyeing composition comprising 1-hexyl-1Hpyrazole-4,5-diamine hemisulfate as claimed in claim 4 (see col. 3, lines 9-11 and the formula (IX-a) and 1-hydroxyethyl-4,5-diaminopyrazole sulfate as claimed in claim 20 (see claim 4). Geibel et al. (US’ 505 B2) also teaches a method for dyeing hair as claimed in claim 12 (see col. 15, lines 36-51). Geibel et al. (US’ 505 B2) also teaches and discloses a kit comprising different components to be mixed by the consumer to obtain a hair dyeing composition. Such a kit may comprises (i)1-hexyl-1H-pyrazole-4,5-diamine and (ii) a developer component comprising an oxidizing agent and the kit may be in a single package comprising separate containers for the tint (oxidation dyeing component), the developer component and other hair treatment product (see col. 16, lines 32-62). 
	Therefore, in view of the teaching of Geibel et al. (US’ 505 B2), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modified the dyeing composition of Smith et al. (US’ 670 A1) by incorporating 1-hexyl-1Hpyrazole-4,5-diamine hemisulfate as taught by Geibel et al. (US’ 505 
	With respect to the multicompartment kit-of-parts as claimed in claims 8-11 and 13-18 and based on the teaching of Geibel et al. (US’ 505 B2) as described above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to formulate and to separate the oxidative dyeing of Smith et al. (US’ 670 A1) in different containers as taught by Geibel et al. (US’ 505 B2) that refers to admixing the ingredients in each component composition in suitable vessels, following by packaging in appropriate individual containers (see col. 16, lines 32-37), and, thus, the person of the ordinary skill in the art would expect such a kit to have similar property and similar functionality and utility to those claimed, absent unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761